884 F.2d 1390Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hazel THOMAS, Widow of George Thomas, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent.
No. 89-3211.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1989.Decided Aug. 21, 1989.Rehearing and Rehearing In Banc Denied Sept. 8, 1989.

Hazel Thomas, petitioner pro se.
Sylvia Theresa Kaser, Maria Christine Lisowski, United States Department of Labor, for respondent.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Hazel Thomas appeals from the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits.  Our review of the record and the Board's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Thomas v. Director, OWCP, 87-722-BLA (BRB Dec. 30, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.